 

EXHIBIT 10.1

 

Amendment No. 1 to

Treppel Loan Agreement

 

WHEREAS, Elite Pharmaceuticals, Inc., a Nevada corporation (the “Borrower”), and
Jerry Treppel, a resident of New Jersey (the “Lender”) entered into that certain
Loan Agreement dated December 5, 2012 (the “Agreement”); and

 

WHEREAS, Lender and Borrower desire to amend the Agreement to increase the
maximum principal amount of the Credit Line (as defined in the Agreement) from
$500,000 to $1,000,000; and

 

WHEREAS, pursuant to Section 7.5 of the Agreement the Agreement can be amended
provided such amendment is in writing and executed by the Lender and the
Borrower.

 

NOW THEREFORE, in consideration of the premises, the mutual provisions contained
in the Agreement, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Borrower and Lender agree as
follows:

 

1.The maximum principal amount of the Credit Line (as defined in the Agreement)
is hereby increased from $500,000 to $1,000,000.

2.The Promissory Note issued in conjunction with the Agreement is superseded and
replaced with the New Promissory Note, a copy of which is attached hereto.

3.Except as otherwise expressly provided herein, the Agreement and the
obligations of the Borrower thereunder, and each of the rights of and benefits
to the Borrower thereunder is, and shall continue to be, in full force and
effect and each is hereby ratified and confirmed in all respects.

4.This Amendment may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Borrower and Lender have caused their respective
signature page to this Amendment to be duly executed as of the 5th day of
December, 2012.

 

  ELITE PHARMACEUTICALS, INC.                 By: /s/ Chris Dick   /s/ Jerry
Treppel     Chris Dick, President   Jerry Treppel

 

 

 

